DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, Applicant uses the definite article “the” to introduce a “longitudinal axis” of the cannula shaft. Examiner submits inasmuch as there does not inherently exist a singular longitudinal axis (e.g. a longitudinal axis can be concentric with the lumen of the shaft or run coincident with a shaft wall).
	Regarding Claim 21, Applicant recites “the Veress needle has a proximal hub and the cannula has a proximal hub…” However, this limitation creates confusion as the cannula is already recited as having “a hub at the proximal end of the cannula shaft”, such that it is unclear if this is the hub reference by the offending limitation or the cannula is required to have two distinct proximal hubs.
	Regarding Claim 21, Applicant recites the limitation “an indicator to provide a visual indication when the interlock between the Veress needle proximal hub and the cannula proximal hub is engaged”. However, the instant claim limitation creates confusion inasmuch as the only such “indicator” is disclosed as element (150) which is recited as part of the Veress needle hub (130 – see Par. 183) which is not required by the claims – as the claims are directed ONLY to the cannula itself. However, the instant claim appears to suggest the positive recitation of an indicator (and not merely the capability of the claimed cannula to interface with a Veress needle that comprises a suitable indicator).
	Regarding Claim 21, Applicant recites “the main body” of the cannula shaft. However, use of the definite article “the” is improper as no “a main body” has been previously introduced. Examiner submits that without proper introduction the claim lacks sufficient structure as to clearly differentiate between the “main body” which is of a uniform thickness and the distal tip which has a wall thickness which progressively reduces inwardly – contradictory limitations.
	Regarding Claim 21, Applicant recites “the wall thickness”. However, use of the definite article “the” is improper as no “wall” thickness has been previously introduced. As such the metes and bounds of this thickness are unclear as well as to what extent it differs from the “uniform thickness”.
	Regarding Claim 25, Applicant uses the definite article “the” to introduce inner diameters of the tip and the main body. However, the use of “the” is improper inasmuch as there has not been established a specific, single inner diameter of these structures. Rather the diameters should be introduced using the indefinite article “a” inasmuch as there does not inherently exist one singular diameter for the tip and one singular diameter for the main body.
	Regarding Claim 29, Applicant uses the definite article “the” to introduce a “taper angle”, however use of the definite article here is improper as no such singular taper angle is established to exist either by prior reference or inherency. Likewise “the outer surface” should be introduced as “an outer surface” to the extent that the claimed “outer surface” is not necessarily the ONLY outer surface of the distal tip, but is rather only one specific “an outer surface” unless otherwise specified by the claims.
	Regarding Claim 32, Examiner submits that “the length” should logically be “a length” inasmuch as Claim 32 presents the first time any “length” of the distal tip is referenced. Examiner submits that the distal tip does not inherently include only one, singular length which would permit use of the definite article “the”.
	Regarding Claim 33, Applicant recites “the length of the cannula shaft”, however inasmuch as “a length” has not been previously introduced and the cannula shaft does not inherently possess only ONE specific “a length” the claim is indefinite. Specifically, depending on what two reference points are presumed the cannula shaft could have any number of lengths, e.g. a length as measured from the hub to the distal tip, a length as measured from the hub toward the distal end up to the point of taper, a length between two other features (including those disclosed in the specification, but not yet claimed)…etc.
	Regarding Claim 34, Applicant recites “a further pathway”, where “further” implies the previous recitation of a first pathway, however no such “pathway” has been previously introduced.
	Regarding Claim 38, Applicant recites the limitation “one or the ports of the three way tap”. However, to the extent that a three way tap does not inherently have ports (to the extent that a tap can be associated with an integrated fluid handling conduit) the use of the definite article here is improper and creates confusion over whether the “three-way tap” necessarily only has one port, or implicitly includes three ports.
	Regarding Claim 40, the instant claim creates confusion by reciting a “backward pressure of up to 6 bar”. Although this limitation presents, verbatim, in the specification it is unclear what “up to 6 bar” specifically requires in the instant case. Specifically, is unclear what “up to” means in this context – for example “up to” would generally read as 0 to 6 bar and not to exceed 6 bar. However, such a reading would not immediately make sense in this case since 0 bar backward pressure would not result in a suitable one-way valve as the one-way valve would be easily defeated by even minimal retrograde pressure. It is therefore unclear if the claim should be read as establishing a minimum value for the backward pressure (i.e. 6 bar) to which the valve must resist or if 6 bar is intended to reference a maximum pressure which the valve must be capable of resisting. To this extent it is unclear if a one-way valve with a backward pressure of 7 bar would or would not meet this claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 24, 33-34, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”) and U.S. Publication No. 2010/0268156 (“Milacek”)
Regarding Claim 21, Scarfone discloses a single step body insertion device (10) for removal of fluid from a body, the device comprising a cannula, the cannula having:
 	a cannula shaft (12);
	a hub (16) at the proximal end of the cannula shaft (see Fig. 2), the hub having:
a sealing valve (30, 28) aligned with a longitudinal axis of the cannula shaft for sealingly engaging a Veress needle (see generally 50 – but note that the Veress needle is not specifically and positively required by the instant claim and therefore the claimed cannula shaft can be paired with ANY Veress needle of the claimed type including specifically known and hypothetical configurations without modification) which is adapted to extend through the cannula to penetrate the skin surface to facilitate delivery of the distal end of the cannula for fluid to be removed from the body; and
a side port (22);
wherein the cannula is configured to interface with a Veress needle which has a proximal hub (see generally 56, 68) and the cannula has a proximal hub (16) and wherein the cannula proximal hub carries one halve of a releasable interlock (see generally 36) which can interface with a corresponding halve of a releasable interlock of any suitably constructed Veress needle (see generally 68, 72) so that when the interlock is engaged the needle and the cannula move together on insertion into the body and when the interlock is released the Veress needle is removable through the cannula hub.
In the instant case, Examiner submits that the claimed “indicator” (particularly as it pertains to a feature of the cannula as claimed) is sufficiently broad so as to read upon any visually inspectable element or relationship which when can be indicative of operative interlock between the Veress needle proximal hub (unrequired by the claim) and the cannula proximal hub. In the instant case this broad, ill-defined “indicator” can comprise, for example, the spatial separation between elements (72) and (38).
Scarfone discloses the invention substantially as claimed except the cannula comprises a tapered tip at the distal end thereof, that the cannular shaft is flexible and kink resistant, and the main body of the cannula shaft has a uniform wall thickness excluding the tapered distal tip which has a wall thickness which progressively reduces inwardly along the distal tip pursuant to its “taper”. 
However, such configurations are notoriously well-known to the art. For example, Tsamir discloses a related cannula (110) likewise directed for receipt of a needle (130) of the Veress type (Par. 71). Tsamir discloses that the cannula should be “sufficiently soft and flexible so that “it does not disturb the patient during body movements” (Par. 64) and that the cannula should be “kink resistant to prevent inadvertent sealing due to kinking” (Par. 64) and that the catheter may include a tapered distal tip (105) which may be “tapered to ensure easy insertion into tissue” (Par. 66). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cannula of the invention of Scarfone to be flexible, kink resistant, and tapered (i.e. comprising a wall thickness that decreases in the distal direction from the uniform thickness main body), as disclosed by Tsamir, in order to ensure that the cannula does not disturb or damage the patient’s tissue when entrained, prevent inadvertent sealing due to kinking, and improve the ease of insertion into tissue.
Scarfone discloses the invention substantially as claimed except that the side port includes a one-way valve which permits flow of fluid through the valve only in the proximal direction. However, Milacek discloses a related cannula (2) for a Veress-type needle having a side port (8, 9) with a one-way valve (11) in order to prevent the suctioned medium from getting back into the bodily cavity from which it was removed (see Par. 44). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the side port of the invention of Scarfone with a one-way valve, as disclosed by Milacek in order to ensure that fluids can only be removed without permitting retrograde flow.
Regarding Claim 24, Scarfone, as modified, discloses the invention substantially as claimed except that the cannula shaft is radiopaque. However, Milacek describes a related cannula shaft (2) which is radiopaque (at 20) to permit the device to be imaged via x-ray imaging to assist placement (Par. 32). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the shaft of Scarfone to be radiopaque, as disclosed by Milacek, in order to permit x-ray assisted placement/guidance of the device thereby improving patient outcome by increasing accuracy.
Regarding Claim 33-34, Scarfone, as modified, discloses the invention substantially as claimed except for explicitly resolving the precise length of the cannula shaft to be from 100 to 150mm and the diameter to be between 2 and 5mm. Examiner first notes that it has been held to be obvious to alert the size of a cannula for medical applications to account for differences in anatomical proportions of the patient and the location of the target access site. Furthermore, Tsamir discloses a related cannula (110) having a diameter between 1 to 3mm and a length as long as 100mm (Par. 64) whereby such dimensions, e.g. a diameter of 3mm and a length of 10mm obviates Applicant’s claimed ranges. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Scarfone to have a cannula shaft length between 100 to 150mm and a cannula shaft outer diameter between 2 to 5mm, whereby Tsamir resolves a range which overlaps with the instantly claimed range, and whereby modification to resolve larger dimensions to treat abnormally large patient’s physiology would comprise only an obvious modification carrying forward the principles of the invention in a known and predictable manner, whereby Applicant’s specifically claimed range does not appear to confer any unexpected results or benefits.
	Regarding Claim 37, Scarfone, as modified, discloses the invention substantially as claimed except that the cannula shaft has indicia thereon to indicate a penetration depth of the cannula shaft into the body. However, such graduations/indicia are notoriously well-known in the art. For example, Milacek describes that such indicia may be present on prior art cannulas (Par. 32). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Scarfone with indicia on the outer cannula shaft which may be used as depth markers, as disclosed by Milacek, in order to assist in positioning/insertion of the device with improved accuracy
Regarding Claim 38, Scarfone, as modified, describes a side port (22) connector for mounting of ancillary components to the side port, a three way tap/stopcock (80) for attachment to the side port, the stopcock having a plurality of ports with connecting structure for additional medical devices. While, Scarfone does not explicitly contemplate the attachment of a syringe to these ports, such a utility is well-known and notorious in the art (see Par. 7, Milacek). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Scarfone with a three-way stopcock, as disclosed by Scarfone 2, and a syringe for connection to a port of the stopcock, as disclosed by Milacek, to permit the syringe to be used to drain off a quantity of fluid as determined by the clinician.

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”) and U.S. Publication No. 2010/0268156 (“Milacek”) as applied above, and further in view of U.S. Patent No. 2,541,272 (“Murphy”).
Regarding Claim 25, Scarfone, as modified in view of Tsamir, discloses that the diameter of the cannula tapers in the distal direction. Tsamir discloses that such a cannula taper can be accomplished in a number of manners including configurations where the inner diameter is constant through the taper (see generally Fig. 19A) or configurations wherein the inner diameter also tapers such that the inner diameter along at least a portion of the tip is less than the inner diameter of the main body of the cannula shaft (see Fig. 20A – Par. 144) whereby the narrowing of the cannula tip protects the cannula tip from being deformed or removed via front forces. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to narrow the inner diameter of the cannula tip of the modified invention of Scarfone, as disclosed by Tsamir (Fig. 20A), in order to protect the cannula tip from being deformed or removed by frontal forces during insertion. Furthermore, Murphy describes a related cannula (18) and needle (13) combination likewise directed toward exhausting/removing a fluid, whereby the distal end of the cannula is tapered with an inner diameter which tapers from the main body to the distal tip in order to be arranged with respect to the entrained needle in a configuration which permits a tapering junction/seal between the two structures (Col. 2, Ln. 15-22; Clm. 1). As such, the prior art (see Murphy) also recognizes an additional utility to providing such a taper, including improving the sealing join between the needle and the cannula, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a tapering inner diameter to the distal tip of modified Scarfone of a sufficient shape/geometry so as to enable the creation of a sealing joint between the needle and cannula to thereby prevent the retrograde flow of fluids and tissues between the distal ends of the cannula and needle.
Regarding Claims 26-28, Scarfone, as modified, discloses the invention substantially as claimed except for explicitly enumerating the precise difference between the inner diameter of the tip and the inner diameter of the main body. However, Examiner notes that changes in size and proportion will not ordinary sustain patentability so long as the changes in size/proportion merely involve the scaling up (or down) of the prior art or carrying forward of a conception as to the form, proportion, or degree of a prior art recognized concept, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and In re Williams, 36 F.2d 436, 438 (CCPA 1929). Examiner submits that the relative dimensions between the inner diameter of the tip and the inner diameter of main body are resultant of not only relative dimensions, but also absolute dimensions where it is well understood to change the size of a cannula based upon the size of the patient to be treated and the specific location within the body to be accessed to the extent that patient’s differ substantially in size ranging from neonatal applications to the treatment of a fully grown adult (including those of abnormally large proportions). Furthermore, Examiner notes such a modification to Scarfone to arrive upon a diameter difference of approximately 0.16mm is a product of not only proportioning the device to a particular patient, but also carrying forward the concept of design raised by Tsamir and Murphy that the taper is a result effective variable which alters the ability for the cannula to resist deformation or disruption by front forces as well as the creation of a sealing joint between the cannula and the needle. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the taper of the modified invention of Scarfone to result in a diameter difference of approximately 0.16mm, particularly inasmuch as Applicant has failed to demonstrate that such a specific recitation imparts a specific, non-obvious benefit or is anything more than an obvious design choice or an inevitably arrived upon optimization of a result effective variable.
Claim(s) 22 and is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”) and U.S. Publication No. 2010/0268156 (“Milacek”) as applied above, and further in view of U.S. Patent No. 5,489,269 (“Aldrich”).
Regarding Claim 22, Scarfone, as modified, discloses the invention substantially as claimed except that the cannula shaft is a polymeric material with a “shore hardness of about 63D”. However, Aldrich discloses a related cannula (11) with a shore hardness which ranges between 50A and 75D including a harder component at the distal end (17) which may have specifically a hardness including specific examples of 68D. To the extent that 50A-75D is inclusive of the claimed value of 63D and the specific example of 68D is sufficiently similar to 63D so as to obviate the arrived upon value, see MPEP 2144. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cannula shaft of invention of Scarfone to be formed of a polymeric material, wherein at least a portion of the shaft is inclusive to a material of about 63D, as disclosed by Aldrich, in order to ensure that at least the distal portion is sufficiently hard to permit insertion into bodily tissue without peeling or rolling back over itself.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”) and U.S. Publication No. 2010/0268156 (“Milacek”) as applied above, and further in view of U.S. Publication No. 2007/0208408 (“Weber”).
Regarding Claim 23, Scarfone, as modified, discloses the invention substantially as claimed except that the cannula shaft is formed of an aliphatic polyether based thermoplastic polyurethane. However, such materials are known in the art (see Weber Par. 74) for use in cannula because their aliphatic composition is known to permit a ‘wet’ state which provides for low friction capabilities. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cannula shaft of the invention of Scarfone of an aliphatic polyether based thermoplastic polyurethane, as disclosed by Weber, in order to permit the cannula to assume a ‘wet’ state thereby reducing the friction between the needle and the cannula as well as between the cannula and the patient’s tissue as the surface slide over one another thereby reducing damage to the device or tissue.

Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”) and U.S. Publication No. 2010/0268156 (“Milacek”) as applied above, and further in view of U.S. Publication No. 2010/0185216 (“Garrison”).
Regarding Claim 29-31, Scarfone, as modified, discloses the invention substantially as claimed except for explicitly resolving the precise angle of the taper of an outer surface of the distal tip. However, Examiner notes that the prior art recognize the angle of a tapered tip to be useful to “ensure easy insertion into tissue” (see Par. 66, Tsamir) the same purpose of the tapered described by Applicant. Furthermore, Garrison discloses a related cannula (7) likewise provided with a tapered distal tip (21) configured to improve the ease by which the cannula is inserted into tissue, whereby Garrison recites a preference for an angle between 3 and 7 degrees (Par. 61), whereby it has been established that ranges which overlap with, approach, and approximate a claimed range establish prima facie obviousness (see MPEP 2144). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cannula of Scarfone to have a tapered distal tip within the claimed range (see especially 7 degrees) in order to present a tip angle known to permit smooth, gradual insertion of a cannula into tissue without excessive damage, as disclosed by Garrison, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct a taper angle of “approximately 9 degrees”, whereby such a specific angle does not appear to be anything more than an obvious design choice or an inevitably arrived upon result effect variable, whereby 7 degrees (the maximum explicit angle discussed by Garrison) is very close to “approximately” 9 degrees and therefore prima facie obviates the claimed value and constitutes mere optimization of a result effective variable to account for any specific differences in cannula diameters, tissue composition, or tissue density which might be expected to value a steeper angle.
	Regarding Claim 32, Scarfone, as modified, discloses the invention substantially as claimed except for explicitly resolving the precise length of the tapered distal tip to be “less than 10mm”. However, Examiner first notes that the length of the distal tip is a product of not only absolute dimensions of the device, but also relative dimensions of the device whereby it has been held to be obvious to alert the size of a cannula for medical applications to account for differences in anatomical proportions of the patient and the location of the target access site. Furthermore, Garrison, discussed further above, describes a tapered distal tip of a shallow angle with a length of “about 1 to 3cm or about 1 to 2cm (Par. 61), whereby “about” 1 cm is held to be inclusive to dimensions of “less than 10mm”. Whereby, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the tip of the modified invention of Scarfone to have a distal tip of “less than 10mm” to provide a sufficiently long, gradual dilation of tissue during insertion to avoid excessive damage to the tissue, while also resolving the instant invention to specific dimensions to treat a particular location of a particular patient having specific anatomical dimensions/proportions.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”) and U.S. Publication No. 2010/0268156 (“Milacek”) as applied above, and further in view of U.S. Publication No. 2016/0143662 (“Muller”).
Regarding Claim 35, Scarfone discloses the invention substantially as claimed except for resolving the specific wall thickness of the main body of the cannula shaft. However, Examiner notes that the size/proportion of an invention cannot ordinarily sustain patentability, whereby the specifically arrived upon dimensions to no convey a specific, non-obvious purpose or utility to resolve a specific unexpected result or benefit. Furthermore, the prior art, see Mulier, recites a related cannula (2) having a “diameter and a wall thickness that is dependent upon the procedure to be performed and the anatomical structure or anatomical cavity that has to be penetrated” (Par. 79). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified cannula of Scarfone to comprise a wall thickness between 0.5mm and 1mm in order to resolve a specific wall thickness dependent upon patient physiology/geometry as well as the target anatomical location of a patient to obtain only the predictable results conveyed by such a modification in view of Mulier.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”) and U.S. Publication No. 2010/0268156 (“Milacek”) as applied above, and further in view of WO 03/022337 (“Plishka”).
Regarding Claim 36, Scarfone, as modified, discloses the invention substantially as claimed except that the main body of the cannula shaft includes at least one opening in the wall thereof adjacent to the distal tip to provide a pathway for fluid entry. However, such side openings are notoriously well-known in such prior art cannulas. For example, Plishka discloses a related cannula (60) configured to receive a Veress-type needle (Pg. 6) wherein the cannula main body may include at least one opening (90) in the wall thereof adjacent to the distal tip (see Fig. 1 or 9) to provide a further pathway for fluid entry into the cannula shaft to minimize the likelihood of obstruction and permit fluid exchange even when the cannula distal opening is obstructed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Scarfone to include, in the cannula main body, side openings adjacent to the distal tip, as disclosed by Plishka, in order to ensure patency of the cannula and provide for sufficient fluid exchange when desired by the clinician.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”) and U.S. Publication No. 2010/0268156 (“Milacek”) as applied above, and further in view of SU 927,234 (“Shamsiev”).
Regarding Claims39, Scarfone, as modified by Milacek, discloses the invention substantially as claimed except for explicitly resolving the cracking pressure of the provided one-way valve. However, to the extent that Milacek establishes the valve to be intended for a one-way valve it must be understood that the valve exhibits a suitable cracking pressure for ensuring proper operation (i.e. permitting one-way flow while resisting retrograde flow), although Milacek does not resolve what those values precisely are, but it must be understood that they should be suited for pneumological applications (see Scarfone – “state of the art”, see also Par. 1-20, 33,  Milacek). For example, Shamsiev describes the treatment of a pneumothorax including aspiration of fluids at pressures of 3 to 9mmhg, i.e. ~4 to ~12 mbar. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cracking pressure of the modified invention of Scarfone to comprise less than 12mbar, such that active drainage/aspiration can occur at pressures of under 12mbar (including pressures as low as 4mbar) so as to assist in resolution of a pneumothorax.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/32148 (“Scarfone”) in view of WO 2014/097301 (“Tsamir”), U.S. Publication No. 2010/0268156 (“Milacek”), and SU 927,234 (“Shamsiev”) as applied above, and further in view of “Pressure generated by syringes: implications for hydrodissection and injection of dense connective tissue lesions” (“Hayward”)
Regarding Claim 40, Scarfone, in view of Shamsiev, fails to explicitly resolve the backwards pressure of the one-way valve, i.e. the amount of retrograde pressure the valve may be subjected to without failure. However, since the valve of Milacek is desired to be only a one-way valve, when applying it to the invention of Scarfone, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the valve of a design having a very high backward pressure to thereby reduce the risk of failure should positive flow be accidentally introduced into the drainage port. For example, it is understood that syringes are typically used in the art to assist in drainage/aspiration of the pleural cavity, whereby hand operated syringes are known to generate different pressures pursuant to volume, see Hayward, whereby syringes can generate as much as 560psi (38.6 bar) or as little as 31 psi (2.14 bar) – with higher results observed in the use of smaller syringes. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the valve of the modified invention of Scarfone to resist “up to 6 bar” of pressure in order to ensure that a user does not accidentally inject a fluid through the one-way valve and thereby disrupt the treatment of a pneumothorax or the like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/22/2022